Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mammou (US 2019/0087979).
For claim 1, Mammou discloses a method of point cloud coding (PCC) ([0059]) implemented by a video decoder ([0089]), comprising: 
	receiving an encoded bitstream ([0059] receiving a bit-stream that includes model parameters of a parameterized surface and residual data computed from an original point cloud.) including a unit header ([0059] receiving a bit-stream that includes model parameters of a parameterized surface and residual data computed from an original point cloud.), 
	the unit header containing a type indicator specifying a type of content carried in a payload ([0371] PCCNAL header: sequence of bits that indicates the start of the unit and/or the type of the unit); and 
	decoding the encoded bitstream ([0340] From the decoder perspective, these parameters are used after the reconstruction of a first 3D point cloud representation and utilized to generate the final 3D point cloud representation.). 
For claim 2, Mammou discloses the method of claim 1, wherein the unit header is a PCC network abstraction layer (NAL) unit header, wherein the encoded bitstream further comprises a data unit, and wherein the data unit is a PCC network abstraction layer (NAL) unit ([0371] PCCNAL header: sequence of bits that indicates the start of the unit and/or the type of the unit.). 
For claim 3, Mammou discloses the method of claim 1, wherein the type indicator specifies that the type of content is a geometry component or a texture component ([0377] geometry video data PCCNAL(PCCNAL-GEO)).
For claim 4, Mammou discloses the method of claim 1, wherein the type indicator specifies that the type of content is auxiliary information or an occupancy map ([0377] Each coded block or set of coded blocks can be identified as a PCCNAL unit. Such blocks can include sequence parameter sets, picture parameter sets, geometry video data, occupancy data, texture video data, geometry frame, occupancy frame and texture frame amongst others). 
For claim 5, Mammou discloses the method of claim 1, wherein the payload comprises a High Efficiency Video Coding (HEVC) network abstraction layer (NAL) unit or an Advanced Video Coding (AVC) network abstraction layer (NAL) unit ([0097] operate in accordance with the High Efficiency Video Coding (HEVC) standard); [0367] PCCNAL (Point Cloud Compression Network Abstraction Layer) unit for convenience, that contains information on one or more types of data and its related header information may be used.). 
For claim 6, Mammou discloses the method of claim 1, wherein the type indicator consists of five bits ([0371] PCCNAL header: sequence of bits that indicates the start of the unit and/or the type of the unit.). 
For claim 7, Mammou discloses the method of claim 1, wherein the type indicator specifies that the type of content is a geometry component ([0377] Geometry video stream in FIG. 7A can correspond to geometry video data PCCNAL(PCCNAL-GEO)), and 
	wherein the geometry component comprises a set of coordinates associated with a point cloud frame ([0076] X, Y, and Z coordinates for points in a view of the sensor devices), and wherein the set of coordinates are Cartesian coordinates ([0076] Cartesian coordinate system). 
For claim 8, Mammou discloses the method of claim 1, wherein the type indicator specifies that the type of content is a texture component ([0377] Texture video stream can correspond to PCCNAL-ATT), and wherein the texture component comprises a set of luma sample values of a point cloud frame ([0354] a 4:2:0 YCbCr representation). 
	For claims 9-20 Mammou discloses the claimed limitations as discussed for corresponding limitations in claims 1-8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IKAI; Tomohiro et al.	US 20160241835 A1	IMAGE DECODING DEVICE, IMAGE CODING DEVICE, AND CODED DATA
Schwarz; Sebastian et al.	US 20210006806 A1	AN APPARATUS, A METHOD AND A COMPUTER PROGRAM FOR VOLUMETRIC VIDEO
LIU; Hongbin et al.	US 20160212446 A1	RESIDUAL CODING FOR DEPTH INTRA PREDICTION MODES
Cohen; Robert et al.	US 20180053324 A1	Method for Predictive Coding of Point Cloud Geometries
Reddy; Srinath et al.	US 20180063543 A1	SELECTIVE USE OF START CODE EMULATION PREVENTION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485